Citation Nr: 1532480	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  11-10 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, type II.

4.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a fungal skin condition, claimed as tinea cruris and onychomycosis.

5.  Entitlement to service connection for a fungal skin condition, claimed as tinea cruris and onychomycosis.

6.  Entitlement to service connection for dry eye syndrome, to include as secondary to service-connected diabetes mellitus, type II.

7.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, type II.

8.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, type II.

9.  Entitlement to service connection for essential tremors, to include as due to herbicide exposure.

10.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for hypertension.

11.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes or coronary artery disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from December 1965 to September 1967, to include a tour of combat duty in Vietnam.

These matters come before the Board of Veteran's Appeals (Board) on appeal from March 2010 and September 2010 rating decisions by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Board has recharacterized several of the issues on appeal.  With regard to the variously diagnosed and claimed psychiatric issues, the claims have been consolidated, consistent with case law noting that a claim for one mental disorder by a layperson is considered a claim for all potentially diagnosed conditions, as a layperson is not competent to distinguish amongst them.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The same has been done with regard to the claimed fungal skin condition.  Additionally, review of the claims file reveals that claims of service connection for hypertension and for a fungal skin condition were denied in prior, final decisions.  Although the RO has reopened those claims and considered them on the merits, the Board still has an obligation to properly establish its jurisdiction.  The questions of reopening are therefore on appeal.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran testified at a May 2015 hearing held before the undersigned Veterans Law Judge via videoconference from the RO; a transcript of the hearing is associated with the claims file.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a skin condition or conditions other than the fungal infection addressed here has been raised by the record, particularly at the May 2015 hearing when the Veteran described manifestations of skin problems on other parts of the body and reflective of other potential diagnoses.  However, these have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b).

The issues of service connection for dry eyes, bilateral lower extremity peripheral neuropathy, essential tremors, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at the May 2015 hearing and in May 2015 correspondence, the Veteran and his representative expressed their desire to withdraw appeals for service connection for various diagnoses of acquired psychiatric disorders and peripheral neuropathies of the left and right upper extremities; such requests were received prior to the promulgation of a decision in those appeals.

2.  Service connection for onychomycosis and tinea cruris of the feet was denied in an unappealed September 2008 rating decision on the grounds that no nexus to service was shown.

3.  Evidence received since September 2008 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses the basis of the prior denial, and raises the reasonable possibility of substantiating the claim.

4.  A fungal skin condition of the lower extremities was first manifested on active duty, and has been extant since that time.

5.  Service connection for hypertension was denied in an unappealed January 2003 rating decision on the grounds that no nexus to service or a service-connected disability was shown.

6.  Evidence received since January 2003 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses the basis of the prior denial, and raises the reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal for service connection of an acquired psychiatric disability other than PTSD are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal for service connection of left upper extremity radiculopathy are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an appeal for service connection of right upper extremity peripheral neuropathy are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The September 2008 rating decision denying service connection for onychomycosis and tinea cruris is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

5.  The criteria for reopening of a previously denied claim of service connection for a fungal skin condition are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2014).

6.  The criteria for service connection of a fungal skin condition are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014)

7.  The January 2003 raring decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

8.  The criteria for reopening of a previously denied claim of service connection for hypertension are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, and may be done in writing by the Veteran or his authorized representative, or on the record at hearing.  38 C.F.R. § 20.204.

At the May 2015 hearing, both the Veteran and his representative stated that they wished to withdraw appeals with regard to claims of service connection for various acquired psychiatric disorders other than PTSD.  The withdrawn matters were individually addressed by the RO as service connection for drug toxicity, agoraphobia with panic, neurotic depression, adjustment disorder with anxiety, major depression, and generalized anxiety disorder. 

Further, in May 2015 correspondence, the Veteran's representative reiterated those withdrawal requests, and additionally requested withdrawal of appeals for service connection of left and right upper extremity peripheral neuropathy.

The Veteran has withdrawn these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration in connection therewith. Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to those issues decided herein, the Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

New and Material

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

	Hypertension

In a January 2003 rating decision, the RO denied service connection for hypertension, finding that it was not related to service or service-connected PTSD.  Evidence consisted of service treatment records (STRs) and VA treatment records from November 2001 to October 2002.  These established a current disability.  The Veteran did not appeal the decision, and it became final in January 2004.

Since January 2003, additional VA treatment records showing diagnoses for diabetes mellitus, type II, and coronary artery disease (CAD) have been associated with the claims file; both these conditions have been service-connected since January 2003.  Additionally, a VA examination and a number of addenda, which include nexus opinions potentially relating hypertension to service-connected disabilities, have been generated.

These records did not exist at the time of the January 2003 decision.  They are new, as is the fact of service-connection for additional disabilities.  Further, as the new records raise the possibility of a nexus between the service-connected conditions and hypertension, they directly address the unestablished fact of a nexus.  Accordingly, reopening of the previously denied claim is appropriate.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.

	Fungal Skin Condition

Service connection for tinea cruris and onychomycosis was denied in a September 2008 rating decision on the grounds that no nexus to service was shown.  Evidence consisted of STRs, VA treatment records showing current diagnosis, and the Veteran's statements regarding onset of the condition in service.  The Veteran did not appeal this denial; he did file a renewed claim the following month, but no evidence was associated with such claim until more than one year following the September 2008 denial.  VA records received in October 2008 were already considered to have been of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Since September 2008, additional VA treatment records have been associated with the claims file, as has a report of VA examination from November 2009.  The VA examiner opined favorably on the claim.  This opinion, which was not of record in September 2008, is new, and as it positively addresses the unestablished fact of nexus, it is material to the claim.  Accordingly, reopening of the claim is warranted.  

The merits of the claim are addressed below.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Although STRs do not show any treatment for or complaints related to fungal infections or other skin conditions, the Veteran has consistently stated that he developed the infection in service, as a result of being repeatedly immersed in water and failing to dry out as part of combat operations in Vietnam.  When a Veteran alleges disease or injury in connection with combat, his lay testimony alone is sufficient evidence of the occurrence, so long as the allegation is consistent with the facts and circumstances of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Therefore, the onset of a fungal infection in service is established.

The Veteran has also stated again and again that the fungal condition has flared up repeatedly over the years since service.  Again, medical records do not verify such until fairly recently, but the absence of contemporaneous records alone is not a sufficient basis to reject the Veteran's reports of flare-ups over the intervening years.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, those reports, describing the Veteran's observations of skin and nail problems which doctors have identified to him as tinea or onychomycosis, are competent evidence of the continuous presence of the condition, and not merely the symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

This testimony is sufficient to establish that the currently diagnosed fungal condition of the feet is related to the in-service occurrences of skin problems.  Service connection for a fungal skin condition of the lower extremities is warranted.


ORDER

The appeal for service connection of an acquired psychiatric disorder other than PTSD is dismissed.

The appeal for service connection of right upper extremity peripheral neuropathy is dismissed.

The appeal for service connection of left upper extremity peripheral neuropathy is dismissed.

Reopening of a previously denied claim of service connection for a fungal skin infection is granted.

Service connection for a fungal skin condition of the lower extremities is granted.

Reopening of a previously denied claim of service connection for hypertension is granted.


REMAND

Remand is required with regard to the remaining issues on appeal, to ensure compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that a VA examination was afforded the Veteran in April 2010, and several addenda to the examination report were subsequently requested and generated.  However, the opinions expressed and rationales offered are inadequate for adjudication purposes.  The examiner switched opinions without clear reasoning, offered disjointed or irrelevant rationales, appears to have not fully reviewed the record, and did not consistently address all necessary theories of entitlement.  The examination has no probative value.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Dry Eyes

The Veteran contends that his dry eye syndrome is caused or aggravated by service-connected diabetes.  The April 2010 examiner offered a negative opinion, but the offered rationale is not adequate.  Listing potential causes for dry eye, including some clearly inapplicable to the Veteran (menopause, e.g.) does not eliminate service or a service-connected disability from consideration as a contributor to the disability.  On remand, a new examination and well-reasoned rationale are necessary.


Lower Extremity Peripheral Neuropathies

In January 2010, objective testing showed no peripheral neuropathy of the lower extremities, despite consistent subjective complaints of symptomatology.  Since that time, VA treatment records continue to show such as a diagnosis, and more importantly reflect ongoing treatment for neuropathy with medications such as gabapentin.  This inconsistency must be addressed by a new examination on remand.

Essential Tremor

The Veteran has maintained that his diagnosed essential tremor is actually Parkinson's Disease.  However, this possibility has been foreclosed repeatedly by doctors.  The April 2010 VA examiner did address whether a non-Parkinsonian tremor could be related to service, an opined negatively, but reasoned that unless a genetic mutation is shown, the cause of essential tremor "isn't clear."  This fails to address the likelihood of a relationship to service, to include exposure to herbicides.  for example, the Board cannot determine if chemical exposures or certain medications may have causal roles, or how large such roles may be.  A new examination and clear statement of nexus opinion with rationale are required on remand.

Hypertension

The Veteran currently alleges that diagnosed hypertension was caused or aggravated by service-connected diabetes.  The April 2010 examiner initially opined that diabetes and/or CAD did cause the hypertension.  When it was pointed out that hypertension had pre-dated diabetes and CAD by at least a decade, the examiner instead opined that hypertension had been aggravated.  She also opined that almost every other diagnosis currently carried by the Veteran contributed to hypertension.  The rationales she offered were inadequate, citing a "metabolic syndrome" it was not established the Veteran actually had, and relying on a link between diabetes and CAD to leap to a connection between diabetes and hypertension.  The underpinnings for this leap are unclear; she reports a loss of elasticity of blood vessels and blockage of coronary arteries, but by regulation VA recognizes that ischemic heart disease does not include hypertension.  38 C.F.R. § 3.309(e).

The Board would note that it is a generally accepted medical principle that there is no direct link between diabetes and hypertension; instead diabetes impairs kidney function, and this in turn causes hypertension.  The examiner failed to address the fact that kidney function was found to be normal.  

Therefore, a new examination by a different examiner is necessary, which considers a fully accurate record and offers a rational and supported opinion on any relationship between hypertension and service.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated treatment records from the VA medical center in Chillicothe, Ohio, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of February 2015 to the present.

2.  Schedule the Veteran for VA peripheral nerves and Parkinson's Disease examinations.  The claims folder must be reviewed in conjunction with the examinations; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

a)  The examiner must perform appropriate testing, such as EMG or NCV tests, to determine whether a diagnosis of peripheral neuropathy is warranted. 

b)  The examiner must opine whether it is at least as likely as not that any diagnosed peripheral neuropathy is caused or aggravated by service or a service-connected disability, particularly diabetes.

c)  The examiner must opine whether it is at least as likely as not that diagnosed essential tremor is caused or aggravated by service or a service-connected disability.  Any role of herbicide exposure must be specifically discussed.

3.  Schedule the Veteran for a VA eye examination.  The claims folder must be reviewed in conjunction with the examinations; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must opine as to whether it is at least as likely as not that currently diagnosed dry eye syndrome is caused or aggravated by service or a service-connected disability.  Diabetes must be specifically discussed.

4.  Schedule the Veteran for a VA hypertension examination.  The claims folder must be reviewed in conjunction with the examinations; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must opine as to whether it is at least as likely as not that currently diagnosed hypertension was caused or aggravated by service or a service-connected disability.  The role, if any, if diabetes and CAD in aggravation should be specifically addressed.

5.  A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


